      Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 1 of 7



JOHN C. DEFRANCO, ESQ. ISB 4953
ELLSWORTH, KALLAS & DEFRANCO, P.L.L.C.
1031 E. Park Blvd.
Boise, ID 83712
Phone: (208) 336-1843
Fax: (208) 345-8945
E-mail jcd@greyhawklaw.com
Attorney for Defendant
PAVEL “PAUL” BABICHENKO

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO
                         (HONORABLE B. LYNN WINMILL)
UNITED STATES OF AMERICA,

               Plaintiff,                       CASE NO. CR-18-258-BLW
vs.
PAVEL BABICHENKO,                               JOINT MOTION TO ADDRESS
GENNADY BABITCHENKO,                            GOVERNMENT’S UNNAMED
PIOTR BABICHENKO,                               EXPERT WITNESSES OR MOTION
TIMOFEY BABICHENKO,                             FOR A DAUBERT HEARING
KRISTINA BABICHENKO,
NATALYA BABICHENKO,
DAVID BIBIKOV,
ANNA IYERUSALIMENTS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,

               Defendants.



       The Defendant, Pavel “Paul” Babichenko, by and through his attorney of record
John C. DeFranco, and on behalf of all defendants with the exception of Artur Pupko,
reserves the opportunity to argue for the exclusion of the government’s expert witnesses,
which at this point are identified only by topic area or to be determined. This motion is
based upon the following Memorandum of Points and Authorities and the pleadings and
papers on file herein.




Motion to Exclude Witness                                                              1
     Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 2 of 7




                 MEMORANDUM OF POINTS OF AUTHORITIES


       The government’s May 8, 2020, Notice of Intent To Introduce Expert Testimony
From Online Selling Platforms (ECF 515) expressed an intent to call witnesses as experts
in the field of their respective on line selling platforms (hereinafter platform), namely:
Amazon and eBay. The Government identified a list of topics to be addressed by each of
the witnesses.
I.     The content of the government’s expert notice is insufficient.

       Under Rule 16, “the government must give to the defendant a written summary of
any testimony from an Amazon or eBay representative that the government intends to use
. . . during its case-in-chief at trial.” Fed. R. Crim. p. 16(a)(1)(G). “The summary
provided under this subparagraph must describe the witness’s opinions, the bases and
reasons for those opinions, and the witness’s qualifications.” Id. (emphasis added). “The
Rule requires a summary of the expected testimony, not a list of topics.” United States v.
Duvall, 272 F.3d 825, 828 (7th Cir. 2001).
       For Amazon, the Government stated an unnamed witness would testify regarding
the act of becoming a platform seller making national and international sales. The witness
would address fulfillment by Amazon (fba) - a for profit service offered by Amazon to
assist sellers. The witness would discuss fees, direct deposits, product descriptions,
shipment and pricing. Lastly, the witness would explain the processes for addressing
customer complaints and returns, detecting counterfeit goods being sold on the platform,
and the revocation of a seller’s platform privileges. For eBay the information was the
same as the list of topics provided for Amazon.
       The Government’s notice neither identified a witness nor described an opinion of
a platform witnesses. It also does not provide the basis and reasons for the need to
express those opinions. The government’s notice therefore fails to comply with Rule
16(a)(1)(G). See Duvall, 272 F.3d at 828 (finding the government violated Rule
16(a)(1)(G) where its notice “provided a list of the general subject matters to be covered,



Motion to Exclude Witness                                                                2
      Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 3 of 7




but did not identify what opinion the expert would offer on those subjects”). Thus, the
defense believes it may argue the government cannot call the expert witness, because it
has failed to give proper notice of his testimony. Counsel waited to file this motion until
after the expert disclosure deadline to see if the government provided additional reports
or documents that supplemented their expert notice. The defense believes no reports or
documents related to this witness were disclosed to sufficiently supplement their
insufficient notice.
II.     Amazon/eBay testimony may not be admissible under the rules of
        evidence and/or a Daubert hearing is necessary.

        Expert testimony is controlled by Federal Rules of Evidence 702, which provides:
                A witness who is qualified as an expert by knowledge,
                skill, experience, training, or education may testify in the
                form of an opinion or otherwise if:

                (a)    the expert’s scientific, technical, or other
                       specialized knowledge will help the trier of fact to
                       understand the evidence or to determine a fact in
                       issue;

                (b)    the testimony is based on sufficient facts or data;

                (c)    the testimony is the product of reliable principles
                       and methods; and

                (d)    the expert has reliably applied the principles and
                       methods to the facts of the case.

Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993) (explaining factors in determining an expert’s admissibility); Kumho Tire Co.,
Ltd. v. Carmichael, 526 U.S. 137 (1999) (expanding Daubert to non-scientific expert
testimony).
        When a party proposes expert testimony, the district court must make “a
preliminary assessment of whether the reasoning or methodology underlying the
testimony is . . . valid and of whether that reasoning or methodology properly can be
applied to the facts in issue.” United States v. Freeman, 498 F.3d 893, 901 (9th Cir.



Motion to Exclude Witness                                                                3
     Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 4 of 7




2007). Because expert testimony is “likely to carry special weight with the jury . . . care
must be taken to assure that a proffered witness truly qualifies as an expert.” Jinro
America Inc. v. Secure Investments, Inc., 266 F.3d 993, 1004 (9th Cir. 2001).
       In addition, expert testimony “should not invade[ ] the province of the jury.”
United States v. Rahm, 993 F.2d 1405, 1413 (9th Cir. 1993) (internal quotation marks
omitted). Expert testimony on areas within the average juror’s common understanding
must not be admitted. Id. Finally, the Court must exclude expert testimony whose
probative value is substantially outweighed by risk of unfair prejudice, confusion of
issues, or undue consumption of time. United States v. Hankey, 203 F.3d 1160, 1168 (9th
Cir. 2000); Fed. R. Crim. P. 403.
       As explained, the government’s notice fails to provide any summary of proposed
opinion. The government thus has not shown a representative of Amazon or eBay’s
expert opinions are based on sufficient facts or data, the product of reliable principles and
methods, or that the witness has reliably applied the principles and methods to the facts of
the case.
       Furthermore, their opinions may not assist the jury. The jury may not need expert
testimony to understand the topics the government wishes to address. Finally, any
probative value may be substantially outweighed by risk of unfair prejudice, confusion of
issues, or undue consumption of time.
                                      CONCLUSION
       For the reasons given, the defense respectfully requests this Court consider the
remedy of exclusion unless more information is provided regarding potential testimony.
Alternatively, the Court may desire to hold a hearing outside the presence of the jury to
address the substance of Amazon/eBay representative testimony to assess the
qualifications and the reliability of any opinions under Daubert.
       DATED this 15th day of October, 2020.
                                      _______________/s/__________________
                                      John C. DeFranco
                                      Attorney for Pavel “Paul” Babichenko


Motion to Exclude Witness                                                                  4
    Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 5 of 7




                            INDEX OF EXHIBITS


                  Exhibit A - Government’s Expert Notice




Motion to Exclude Witness                                            5
     Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 6 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of October 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Kate Horowitz,
       Assistant US Attorney Office of the United States Attorney
       Kate.horwitz@usdoj.gov

       Christian Samuel Nafzger,
       Assistant US Attorney Office of the United States Attorney
       Christian.nafzger@usdoj.gov

       Tim Flowers
       U.S. Department of Justice
       1301 New York Ave. NW, Suite 600 Washington, D.C. 20530
       Timothy.Flowers2@usdoj.gov

       Jeffrey Brownson
       Attorney for Gennady Babichenko
       jb@jeffreybrownsonlaw.com

       Paul Riggins,
       Attorney for Piotr Babichenko
       rigginslaw@gmail.com

       Rob S. Lewis,
       Attorney for Timofey Babichenko
       office@roblewislaw.com

       Greg S. Silvey,
       Attorney for Kristina Babichenko
       greg@idahoappeals.com

       JD Merris,
       Attorney for Natalya Babichenko
       jmerris@cableone.net

       Melissa Winberg and Nicole Owens
       Attorney(s) Anna Iyerusaliments
       dick_rubin@fd.org
       melissa_winberg@fd.org
       nicole_owens@fd.org



Motion to Exclude Witness                                                                 6
    Case 1:18-cr-00258-BLW Document 651 Filed 10/15/20 Page 7 of 7




      Robyn Fyffe,
      Attorney For David Bibikov
      Robyn@fyffelaw.com

      Tom Dominick
      Attorney for Artur Pupko
      tom@dominicklawoffices.com

      Ellen Smith,
      Attorney for Mikhail Iyersalimets
      ellen@smithhorras.com




                                          ________/s/___________________
                                          John C. DeFranco




Motion to Exclude Witness                                                  7
